DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub # 2019/0320773) in view of Lerner (US Pat # 2,813,532).
In regards to claims 1 and 12, Chang teaches an elastic hair clip, comprising an elastic clip body frame (31) and two clamping arms (302/303), 
said elastic clip body frame comprising a base portion (31) and first and second frame arms (301/304) extended from said base portion and respectively terminating in a free end portion (3010/3040), 
said clamping arms being extended from said base portion of said elastic clip body frame and suspending between said first and second frame arms (see Figure 3a), each said clamping arm having a fixed and an opposing free end, the fixed end of each said clamping arm being a root portion connected to said base portion (see Figure 3a), 
said elastic clip body frame and said clamping arms being integrally made of a flexible elastic material (Paragraph 0039), the free end portions of said first and second frame arms being fastened together (Figure 3b), so that said elastic clip body frame exhibits a hollow arched shape (see Figure 3d) and is elastically deformably bendable between a released position where the free ends of said clamping arms are kept apart from said first and second frame arms (Figure 3c) and a clamped position where the free ends of said clamping arms are attached to the jointed free end portions of said first and second frame arms (Figure 3d), 
subject to the width design of each said clamping arm from said base portion toward the free end thereof, two hair-clamping spaces being respectively defined between said first and second frame arms and said two clamping arms for holding hair, the free end of each said clamping arm being terminated into an outer curved portion, so that when said clamping arms and said first and second frame arms are elastically clamped together, the said outer curved portions of said two clamping arms effectively stop the hair from slipping out of the free ends of said two clamping arms (Paragraph 0040).
Although Chang teaches the shape and arrangement of features of the device are matters of obvious design choice (Paragraph 0048); Chang does not teach the width of each of said clamping arms gradually reducing from said base portion toward the free end of the respective said clamping arm. However, Lerner teaches hair clip arms to have a width that gradually reduces from a base portion toward their free ends (Col 2, Lines 5-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clamping arms of Chang to taper in width, as taught by Lerner, in order to provide more stability to the arms. (Lerner, Col 2, Lines 5-10). 
Regarding claims 2 and 13-14, Chang teaches the free ends of said first and second frame arms are respectively terminated into a stop protrusion (310) and the said stop protrusions of said first and second frame arms are fastened together by a fastening means and suspending between the said outer curved portions of said two clamping arms, so that the connected said stop protrusions of said first and second frame arms and the said outer curved portions of said two clamping arms constitute a three-point stopping design to effectively stop the hair from slipping outward (Paragraph 0039 and Figure 3D).
Regarding claim 3, Chang teaches the clamping arms are configured to provide an anti-slip wave portion (Paragraph 0041 teaches such arms can be wave shaped).
Regarding claim 4, Chang teaches providing a center arm integrally extended from said base portion of said elastic clip body frame and suspending between said two clamping arms (Paragraph 0044, where for example pin 704 extends between clamping arms 703/705), where such arm shape is a matter of design choice (Paragraph 0048) which includes that of a wave-like pin shape (Paragraph 0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the center of the clamping arms of Chang to include a center arm, as Chang articulates that the arrangement and number of arms is a matter of design choice (Paragraph 0045). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the center arm to have a wave like shape, as Chang teaches providing such shape is also a matter of obvious design choice (Paragraph 0041).
Regarding claim 6, Chang teaches said flexible elastic material is selectively a metal, plastic or fiber material (Paragraph 0047).

In regards to claims 7 and 9, Chang teaches an elastic hair clip, comprising an elastic clip body frame (31) and a clamping arm (302/303 which jointly form a clamping arm with a hollow center), 
said elastic clip body frame comprising a base portion (31) and first and second frame arms (301/304) extended from said base portion and respectively terminating in a free end portion (3010/3040), 
said clamping arm being extended from said base portion of said elastic clip body frame and suspending between said first and second frame arms (see Figure 3a), said clamping arm having a fixed and an opposing free end, the fixed end of said clamping arm being a root portion connected to said base portion (see Figure 3a), 
said elastic clip body frame and said clamping arm being integrally made of a flexible elastic material (Paragraph 0039), the free end portions of said first and second frame arms being fastened together (Figure 3b), so that said elastic clip body frame exhibits a hollow arched shape (see Figure 3d) and is elastically deformably bendable between a released position where the free ends of said clamping arm is kept apart from said first and second frame arms (Figure 3c) and a clamped position where the free end of said clamping arm is attached to the jointed free end portions of said first and second frame arms (Figure 3d), 
subject to the width design of said clamping arm from said base portion toward the free end thereof, two hair-clamping spaces being respectively defined between said first and second frame arms and said clamping arm for holding hair, the free end of said clamping arm being terminated into an two outer curved portions (see shape of Figure 4b), so that when said clamping arm and said first and second frame arms are elastically clamped together, the said outer curved portion of said clamping arm effectively stops the hair from slipping out of the free end of said clamping arm (Paragraph 0040).
Although Chang teaches the shape and arrangement of features of the device are matters of obvious design choice (Paragraph 0048); Chang does not teach the width of each of said clamping arms gradually reducing from said base portion toward the free end of the respective said clamping arm. However, Lerner teaches hair clip arms to have a width that gradually reduces from a base portion toward their free ends (Col 2, Lines 5-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clamping arms of Chang to taper in width, as taught by Lerner, in order to provide more stability to the arms. (Lerner, Col 2, Lines 5-10). 

Regarding claim 8, Chang teaches the free ends of said first and second frame arms are respectively terminated into a stop protrusion and the said stop protrusions (310) of said first and second frame arms are fastened together by a fastening means and suspending between the said outer curved portions of said clamping arm, so that the connected said stop protrusions of said first and second frame arms and the said outer curved portions of said clamping arm constitute a three-point stopping design to effectively stop the hair from slipping outward (Paragraph 0039 and Figure 3D).
Regarding claim 11, Chang teaches said flexible elastic material is selectively a metal, plastic or fiber material (Paragraph 0047).
Regarding claim 15, Chang teaches said elastic clip body frame is a solid and smoothly arched elastic clip body frame (Figure 3d), and said clamping arms are integrally extended from one end of said solid and smoothly arched elastic clip body frame (Paragraph 0039).
Regarding claim 16, Chang teaches said two clamping arms are integrally connected sided by side (Figure 3a), said solid and smoothly arched elastic clip body frame and said two clamping arms being integrally formed of one flat plate member (Figure 3a) and bent into shape (Paragraph 0039).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Lerner, as applied to claim 1 above, in further view of Yasuda (US Pat # 5,709,231).
In regards to claim 5, Chang teaches the hair clip, and a stop protrusion downward protruded from one end of a center opening thereof and suspending between the said outer curved portions of said two clamping arms, said stop protrusion and the said outer curved portions of said two clamping arms constituting a three-point stopping design to effectively stop the hair from slipping outward; but does not teach a hair clip ornament detachably fastened to said elastic clip body frame, said hair clip ornament comprising two coupling holes respectively disposed at two opposite ends of a bottom side thereof for coupling to said base portion of said elastic clip body frame and the fastened free ends of said first and second frame arms respectively. 
However, Yasuda teaches providing a hair clip with a removable ornament (1) to removably fasten to opposing ends of the hair clip via coupling holes (10c), where the removable ornament contains a coupling portion (13) which forms a three-part stopping design with the clip when closed (as 13 couples with 14 and 4a/4b when closed), in order to secure the hair. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clip of Chang to contain the removable ornament of Yasuda in order to provide a desired aesthetic to a user while better securing the hair. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Lerner, as applied to claim 1 above, in further view of Chou (US Pat # 5,775,345).
In regards to claim 10, Chang teaches the two opposite lateral sides of said clamping arm are continuously curved (see Figure 4a) but does not teach the inner side of each of said first and second frame arms are continuously curved to improve the anti-slip effect. However, Chou teaches providing a hair clamp with opposing outer arms (122) with curved shaped inner surfaces (Figure 1) that face a central clamping arm (12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the frame arms of Chang to be curved in shape, as taught by Chou in order to better secure the hair (Chou, Col 2, Lines 60-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772